J-S22040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: J.L.R., A MINOR                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: G.M.G., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 13 MDA 2020

             Appeal from the Decree Entered November 25, 2019
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                   86634


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                                 FILED JUNE 26, 2020

        Appellant, G.M.G.      (“Father”), appeals from the     decree entered

November 25, 2019 that involuntarily terminated his parental rights to his

daughter, J.L.R., born 2009 (“Child”), pursuant to the Adoption Act.1

Additionally, Father’s counsel, Emily Cherniack, Esquire, seeks to withdraw

her representation of Father pursuant to Anders v. California, 386 U.S. 738

(1967), Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), and In re

V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992) (extending Anders briefing

criteria to appeals by indigent parents represented by court-appointed counsel

in involuntary termination matters). We affirm and grant counsel’s application

to withdraw.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   23 Pa.C.S. §§ 2101-2938.
J-S22040-20



      The orphans’ court summarized the procedural history of this matter as

follows:

      [The Berks County Children and Youth Services (“BCCYS”)] first
      became involved with [Father and Child] in January 2017 due to
      concerns of Father’s drug and alcohol abuse, criminal history,
      mental health, lack of appropriate parenting and [the] lack of
      involvement [of T.A.R., Child’s mother (“Mother”),] with [C]hild.
      The family was then opened for In Home Services and Father
      engaged in treatment with the support of Veteran’s affairs. After
      continued monitoring, the basic needs of the child were being met
      and the case was then closed by BCCYS in November 2017. On
      March 16, 2018, BCCYS was notified that [C]hild was participating
      in a forensic interview during which Father appeared to be under
      the influence of drugs. Law enforcement took protective custody
      of the child pending BCCYS response. An emergency petition was
      filed and the [court] ordered legal custody be transferred to
      BCCYS. On March 28, 2018, an Adjudication and Dispositional
      hearing was held in front of this court and legal custody was
      transferred to BCCYS for placement purposes. Father was present
      for the hearing. Mother did not attend.

      [C]hild was placed with a non-related resource parent as parental
      grandparents are over age 80 and were not an available option.
      The primary established goal for Father was reunification. Father
      was ordered to cooperate with the following: (1) parenting
      education, (2) mental health evaluation and any additional
      recommendations, (3) drug and alcohol evaluation and any
      recommendations, (4) random urinalysis, (5) establishing and
      maintaining stable housing and income, (6) notify[ing] BCCYS [of]
      any changes in income or residence, (7) casework services
      through BCCY[S] and any recommendations, (8) signing releases
      for all providers and (9) visitation as scheduled and act[ing] in an
      appropriate manner [during visits].

      Permanency review hearings were held on August 28, 2018 and
      January 29, 2019. At the Permanency Review hearings, it was
      found that Father was moderately compliant but had made no
      progress toward alleviating the circumstances which necessitated




                                     -2-
J-S22040-20


       the original placement. On March 19, 2019, the petition for
       termination of parental rights was filed.[2]

       For reunification, the main requirement was for father to obtain
       and maintain sobriety. During [C]hild’s placement, [F]ather had
       twelve residences including incarceration and four inpatient drug
       and alcohol treatment programs. He had inconsistent attendance
       with visits through Open Door International as [a] result of his
       drug use and incarceration. He was not able to obtain and
       maintain sobriety. At the time of the termination hearing[,
       Father] was incarcerated in a state correctional institute,
       specifically participating in the State Intermediate Punishment
       Program (SIP) after failing to complete the local Veteran’s Court
       program due to relapse (K2, cocaine and methamphetamine).

Orphans’ Court Opinion, 1/17/20, at 4-6 (footnote omitted).

       The termination hearing took place on November 18, 2019. Because

Father was incarcerated at the time of the hearing, he participated via video

conference. Attorney Cherniack represented Father and was present in the

court room. Child was represented by Barbara Beringer, Esquire, who served

as her guardian ad litem (“GAL”) and legal interests counsel.3

____________________________________________


2 BCCYS filed a petition for termination of parental rights against Mother on
that same date. Following a hearing, the orphans’ court issued a decree
terminating Mother’s parental rights to Child on November 7, 2019. Mother
did not appeal from that ruling.
3  In In re T.S., 192 A.3d 1080 (Pa. 2018), our Supreme Court held that
“during contested termination-of-parental-rights proceedings, where there is
no conflict between a child’s legal and best interests, an attorney-guardian ad
litem representing the child’s best interests can also represent the child’s legal
interests.” Id. at 1092. At the termination hearing, Attorney Beringer stated
that she was able to serve as Child’s GAL and legal counsel because no conflict
existed between Child’s legal interests and her best interests as Child had
clearly expressed her preference that Father’s parental rights be terminated.
N.T., 11/18/19, at 63-64. Father did not argue that there was a conflict
between the Child’s interests in the orphans’ court. Cf. In re Adoption of



                                           -3-
J-S22040-20



       Father testified that he began using marijuana when he was twenty

years old in the military. N.T., 11/18/19, at 6, 40-41. Father later began

using crack cocaine and his “addiction progressed pretty seriously to the point

that” he was involved in a robbery in 1995, receiving a 9-to-36-month

sentence for that conviction. Id. at 6-7. Father participated in his first rehab

program and was paroled after three months, but then he was recommitted

to serve his full sentence after he began using again. Id. at 7-8. Father

entered into three more rehab programs in the next several years related to

cocaine and marijuana use and eventually maintained a period of sobriety

from 2002 to 2004. Id. at 8-10. Father participated in more rehab programs

in 2004 and 2008 and also was incarcerated several times during this period.
Id. at 10-11.

       Father was sober from 2009, the year Child was born, through 2012.
Id. at 11. During that period, Father and Mother, who were no longer dating,

co-parented Child and split physical custody. Id. In 2012, Father relapsed

on cocaine and served a six-month probation violation term of incarceration.
Id. at 12. After his release, Father resumed co-parenting responsibilities until

2014 when he assumed sole custody of Child as a result of an incident in which

Child was sexually abused by a member of Mother’s family. Id. at 11-12.


____________________________________________


K.M.G., 219 A.3d 662, 669-70 (Pa. Super. 2019) (en banc) (holding that the
Superior Court does not have the authority to review whether a GAL can also
serve as a child’s legal interests counsel in an involuntary termination of
parental rights proceeding if the issue was not raised in the lower court).

                                           -4-
J-S22040-20



      In 2014, Father moved with Child to Florida where they remained until

2017. Id. at 13. During this period, Father again suffered a drug relapse.
Id. at 13, 21. After moving back to his parents’ house in Pennsylvania with

Child, Father cut part of his finger off while working in food service and began

receiving workers’ compensation benefits. Id. at 13-14. During treatment

for the injury, Father was prescribed pain killers and he then “started using

[illegal drugs] heavily again.” Id. at 14. Father was arrested twice in the fall

of 2017 for driving under the influence (“DUI”) and was placed in a Veterans

Treatment Court program. Id. On March 16, 2018, Father went to a forensic

examination interview as part of his participating in that program; as a result

of the fact that he was under the influence of K2, a type of synthetic

marijuana, during the interview, Child was immediately removed from

Father’s care and placed in BCCYS’s protective custody. Id. at 14-15.

      Father remained in the Veterans’ Treatment Court program after Child’s

removal; in May 2018, he was incarcerated and placed in a 21-day treatment

program at a VA hospital. Id. at 16. He relapsed ten days after he completed

that rehab program and returned to the program for one month, followed by

two more months at an outpatient recovery house. Id. He relapsed while in

the recovery house, was re-incarcerated, and returned to treatment in

December 2018. Id. He was removed from the treatment program in March

2019 as a result of a positive drug test for K2, cocaine, and methamphetamine

and then taken into custody for violating the terms of his probation related to

his 2017 DUI convictions. Id. at 5-6, 16.

                                     -5-
J-S22040-20



      As of the date of the termination hearing in November 2019, Father was

incarcerated in a state correctional boot camp program and he anticipated

being released from the program by March 2020. Id. at 6, 16. Father planned

to move back in with his parents after his release, and he anticipated being

able to support Child on a settlement from his workers’ compensation claim

as well as any income from working. Id. at 42-44.

      Aimee Halpin, the case worker at Open Door International, the

organization that oversaw Child’s foster family placement, testified that there

were long gaps between Father’s visits with Child as a result of his in-patient

treatment and incarceration. Id. at 25. Halpin stated that, during the visits,

Father and Child would joke around and not discuss the serious concerns Child

had about their situation, including her concerns related to the long gaps

between their visits. Id. at 25, 27.

      Halpin testified that Father engaged in inappropriate behavior during

visits, including discussion of topics that were too adult for Child and

“inappropriate touching.” Id. at 25-27.     Several of the visits had to be

terminated prematurely as a result of the fact that Father exhibited signs that

he was inebriated, such as staring off into space and being non-responsive.
Id. at 24, 28-29. Father acknowledged that he was under the influence at

several of his scheduled visits, but denied that he had engaged in any other

inappropriate conduct during the visits. Id. at 17, 48-49.

      Lauren Howard, Child’s BCCYS caseworker, testified that Father had not

met his reunification goals, the principal issue being his inability to maintain

                                       -6-
J-S22040-20



sobriety. Id. at 30-31. Howard stated that Child is “very bonded” with her

foster mother, with whom she has been living since April 2019. Id. at 31, 33.

The foster mother meets all of Child’s needs, and Child has expressed her

desire to be adopted by the foster mother. Id. at 31-33. Howard described

Child’s bond with Father as “very unhealthy” as Child is excessively worried

about him and has trouble sleeping because of her concerns about him. Id.

at 31.   The foster mother has stated that she would be open to allowing

visitation with Father after termination as long as he maintains his sobriety.
Id. at 32. Howard therefore believed that the termination of Father’s parental

rights would be in Child’s best interests. Id. at 32.

      Howard testified that Father sent Child many letters enclosing

newspaper clippings, photos, and drawings. Id. at 36. Father was informed,

however, that some of this content was not appropriate for someone of Child’s

age, including drawings he had made of his body indicating all of the injuries

he had suffered over the years. Id. at 36-37. Howard also testified that

Father had once sent Child a used, dirty sock and asked her to wear it at night

so “they could connect to each other.” Id. at 36. Father acknowledged that

he sent the drawing of his body and stated that the sock was intended as a

joke, but he testified that he was only informed on one occasion that a letter

he sent to Child was inappropriate. Id. at 49-50, 54-56.

      Attorney Beringer, Child’s GAL and legal interests counsel, stated at the

hearing that she had met with Child in person and “spoken with her

extensively” on the telephone. Id. at 64. Child clearly informed Attorney

                                     -7-
J-S22040-20



Beringer that she wanted to be adopted by her foster mother. Id.   Child

understood that Father loves her and she also loves him, but also that he is

not in a position to take care of her and instead needs to care for himself. Id.

Attorney Beringer opined that termination of Father’s parental rights was also

in Child’s best interests because she desperately needs permanency and to be

relieved of the burden of worrying about Father and her current foster mother

is willing and able to offer permanency to Child. Id. at 64-65.

       Following the hearing, the orphans’ court entered a decree terminating

Father’s parental rights pursuant to Section 2511(a)(1), (2), (5), (8), and (b)

of the Adoption Act. Father filed a timely appeal of the decree.4

       Before this Court can consider the merits of this appeal, we must first

determine whether Attorney Cherniack has satisfied the requirements for

withdrawal. Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super.

2018) (en banc); In Interest of J.J.L., 150 A.3d 475, 479 (Pa. Super. 2016).

To withdraw, counsel must (1) petition the court for leave to withdraw stating

that she has made a conscientious examination of the record and has

determined that the appeal would be frivolous; (2) provide a copy of the

Anders brief to the appellant; and (3) advise the appellant of his right to

retain new counsel or proceed pro se and to raise any additional points that



____________________________________________


4 Father filed a concise statement of errors complained of on appeal
concurrently with his notice of appeal on December 24, 2019. The orphans’
court filed an opinion on January 17, 2020.

                                           -8-
J-S22040-20



he deems worthy of the court’s attention. Yorgey, 188 A.3d at 1195-96;

J.J.L., 150 A.3d at 479-80.

       In the Anders brief, counsel must:

       (1) provide a summary of the procedural history and facts, with
       citations to the record; (2) refer to anything in the record that
       counsel believes arguably supports the appeal; (3) set forth
       counsel’s conclusion that the appeal is frivolous; and (4) state
       counsel’s reasons for concluding that the appeal is frivolous.
       Counsel should articulate the relevant facts of record, controlling
       case law, and/or statutes on point that have led to the conclusion
       that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009); J.J.L., 150
A.3d at 480. If counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of proceedings before the trial court

and render an independent judgment as to whether the appeal is wholly

frivolous. Yorgey, 188 A.3d at 1196; J.J.L., 150 A.3d at 480.

       In this case, Attorney Cherniack filed an application to withdraw,

wherein she asserts that she has made a conscientious review of the record

and determined that Father’s appeal from the involuntary termination of his

parental rights to Child would be frivolous.        Counsel appended to the

application a copy of a February 21, 2020 letter in which she provided Father

with a copy of her Anders brief and advised him of his right either to retain

new counsel or to proceed pro se on appeal and raise any points he deems

worthy of this Court’s attention.5 In her Anders brief, Attorney Cherniack
____________________________________________


5Father did not file a pro se response to the application to withdraw or retain
counsel to argue on his behalf.

                                           -9-
J-S22040-20



summarized the procedural and factual background of this case, stated that

there were no non-frivolous appellate issues, and explained the reasons for

this determination.    We therefore conclude that Attorney Cherniack has

complied with Anders and Santiago and proceed to a review of the merits of

this appeal.

      In her Anders brief, Attorney Cherniack addressed whether there was

clear and convincing evidence to support the orphans’ court’s involuntary

termination of Father’s parental rights to Child under Section 2511(a) and (b)

of the Adoption Act. Our standard of review of a decree terminating parental

rights is limited to determining whether the orphans’ court abused its

discretion, committed an error of law, and whether its decision is supported

by competent evidence. In re B.J.Z., 207 A.3d 914, 921 (Pa. Super. 2019).

The petitioner bears the burden of demonstrating grounds for termination by

clear and convincing evidence, which “is defined as testimony that is so clear,

direct, weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” Id.

(citation and quotation marks omitted).

      Under Section 2511 of the Adoption Act, a court must engage in a

bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the

                                     - 10 -
J-S22040-20


      needs and welfare of the child under the standard of best interests
      of the child.
Id. (citation omitted). We have defined clear and convincing evidence as that

which is so “clear, direct, weighty and convincing as to enable the trier of fact

to come to a clear conviction, without hesitance, of the truth of the precise

facts in issue.” In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc)

(citation omitted).

      In the present case, the orphans’ court terminated Father’s parental

rights pursuant to Section 2511(a)(1), (2), (5), (8), and (b). In order to affirm

a termination of parental rights, we need only agree with the trial court as to

any one of the grounds for termination identified in Section 2511(a), as well

as Section 2511(b). B.J.Z., 207 A.3d at 922. Here, we analyze the court’s

termination decree pursuant to subsections 2511(a)(2) and (b), which provide

as follows:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

         ***

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

         ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of

                                     - 11 -
J-S22040-20


      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. . . .

23 Pa.C.S. § 2511(a)(2), (b).

      To terminate parental rights under Section 2511(a)(2), the following

three elements must be met:

      (1) repeated and continued incapacity, abuse, neglect or refusal;
      (2) such incapacity, abuse, neglect or refusal has caused the child
      to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

B.J.Z., 207 A.3d at 922 (citation omitted). “The grounds for termination due

to parental incapacity that cannot be remedied are not limited to affirmative

misconduct. To the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” Id. (citation omitted).

      In finding grounds for termination of Father’s parental rights under

Section 2511(a)(2), the orphans’ court stated:

      Father has been unable to care for [C]hild primarily as a result of
      his own decades long struggle with addiction with short periods of
      sobriety followed by relapse. During the pendency of BCCYS
      supervision, Father arrived at visitation on more than one occasion
      admittedly under the influence of a controlled substance; a fact
      that was physically noticeable to, and commented about, by
      [C]hild.

      Counsel argued that Father loves [C]hild, wants to maintain
      sobriety for her and has additional supports in place that were not
      available on prior attempts at sobriety.          Father’s current
      incarceration and participation in the State Intermediate
      Punishment drug treatment program was highlighted as the
      longest treatment program provided to him. While Father did not
      take parenting class and is expecting a worker[s’] compensation


                                    - 12 -
J-S22040-20


     settlement upon his release from incarceration, there was
     absolutely no testimony that Father would eventually be able to
     perform     the   actions   necessary     to  assume      parenting
     responsibilities as Father’s future success is solely based upon
     Father’s assertion that he can maintain sobriety ‘this time’ despite
     being unable to succeed in the past. . . .

     For all the reasons stated above, this [c]ourt finds that Father is
     unable to remedy the causes of incapacity due to his inability to
     maintain his sobriety during the 19 month time period Child has
     been in placement and his repeated relapse history in his twenty
     year drug addiction. Therefore, the [c]ourt finds that termination
     is warranted under [Section 2511(a)(2)].

Orphans’ Court Opinion, 1/17/20, at 7-8.

     Upon a careful review of the record, we conclude the orphans’ court’s

termination of Father’s parental rights under Section 2511(a)(2) was

warranted. Child was initially removed from Father and placed into care in

March 2018 when Father showed up with Child, inebriated, to a Veteran’s

Treatment Court interview. The main goal established by BCCYS for Father’s

reunification with Child was for Father to achieve and maintain sobriety and

also to maintain stable housing and income. From the time that Child was

placed into BCCYS’s care, Father has been unable to maintain sobriety and

consequently has been in and out of prison and rehab facilities. In May 2018,

Father was incarcerated and placed in a 21-day treatment program at a VA

hospital based on his continued drug use.     Father relapsed ten days after

completing the program and went back into treatment for three additional

months, but relapsed and was incarcerated again. Father entered another

treatment program in December 2018, but he was removed in March 2019

based upon another relapse leading to his incarceration in the State


                                    - 13 -
J-S22040-20



Intermediate Punishment program at the time of the November 2019

termination hearing.    Father admitted at the termination hearing that,

although he had not given up hope of one day maintaining his sobriety, “[t]o

this point” he had not been able to do so. N.T., 11/18/19, at 18.

      Accordingly, we discern no error of law nor abuse of discretion in the

orphans’ court’s finding that clear and convincing evidence supported the

termination of Father’s parental rights pursuant to Section 2511(a)(2).

Father’s “repeated and continued incapacity” to maintain sobriety left Child

without essential care from Father necessary for Child’s well-being, and the

cause of Father’s incapacity – his addiction – “cannot or will not be remedied

by him.” 23 Pa.C.S. 2511(a)(2); see also B.J.Z., 207 A.3d at 922.

      Having resolved that grounds for termination existed under Section

2511(a)(2), we now proceed to the second part of the analysis under

subsection (b).

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. . . . Section 2511(b) does not
      explicitly require a bonding analysis and the term ‘bond’ is not
      defined in the Adoption Act. Case law, however, provides that
      analysis of the emotional bond, if any, between parent and child
      is a factor to be considered as part of our analysis. While a
      parent’s emotional bond with his or her child is a major aspect of
      the subsection 2511(b) best-interest analysis, it is nonetheless
      only one of many factors to be considered by the court when
      determining what is in the best interest of the child.

      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of

                                    - 14 -
J-S22040-20


      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re G.M.S., 193 A.3d 395, 401 (Pa. Super. 2018) (citation and brackets

omitted). “The mere existence of an emotional bond does not preclude the

termination of parental rights. Rather, the orphans’ court must examine the

status of the bond to determine whether its termination would destroy an

existing, necessary and beneficial relationship.” In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011) (citations and quotation marks omitted). “Ultimately,

the concern is the needs and welfare of a child.” In re M.P., 204 A.3d 976,

983 (Pa. Super. 2019).

      In making its determination that termination of parental rights was

appropriate under Section 2511(b), the orphans’ court engaged in the

following discussion:

      Father certainly has a strong bond with [C]hild and the court has
      no doubt he is loved in return by [C]hild. Father should be
      commended for his attempts to maintain his relationship with
      [C]hild despite his incarceration by sending letters and drawings
      to her. However, despite parenting classes and guidance by
      various caseworkers, Father struggles with good judgment in
      determining what information is appropriate or communicated in
      an age appropriate manner to [C]hild, as evidenced by his sending
      her his sock to be used as a comfort object (described by Father
      as a ‘sock puppet’) or his letter in which he described his crying
      or a skeleton illustration with his various maladies marked. While
      he intended for them in a positive manner and to soothe [C]hild
      and her worries about him, it had the opposite effect.
      Unfortunately, his contact, and that with his parents, have
      resulted in anxiety for [C]hild exhibited by bed wetting and
      nightmares as [C]hild continues to worry about [F]ather’s health
      and shouldering his emotional burden. This court has taken into
      account the natural parental bond existing between [C]hild and
      Father. Since the resources mother would be open to contact with
      Father and paternal grandparents, if Father does in fact maintain

                                    - 15 -
J-S22040-20


      his sobriety, the termination of Father’s parental rights would not
      destroy an existing, necessary and beneficial relationship. The
      testimony and evidence demonstrated that [C]hild has bonded
      strongly with the foster mother and [C]hild’s need for stability,
      love, security and comfort are amply provided in the foster home.
      [C]hild has verbalized her desire to be adopted by her resource
      parent to her [GAL]. [C]hild has been described as feeling caught
      in the middle as she loves both her [F]ather and her resource
      parent but wants to stay with her resource parent. The court gave
      adequate consideration to the needs and welfare of [C]hild and
      prioritizes her need for stability over Father’s desire to parent by
      allowing the termination of Father’s parental rights and allowing
      [Child] to be available for adoption by foster mother with whom
      she has bonded and looks to for her needs to be met. The
      testimony credibly establishes a strong bond with a resource who
      would continue to act with the best interests of the child in mind.

      After reviewing the testimony and considering the exhibits, this
      [c]ourt finds that [C]hild is in a safe and suitable environment and
      that termination will not be detrimental to [C]hild. . . .

Orphans’ Court Opinion, 1/17/20, at 9-10 (citation omitted).

      Having comprehensively reviewed the record, we conclude that the

orphans’ court did not err or abuse its discretion in finding that the termination

of Father’s parental rights best served the needs and welfare of Child. While

Father had a strong bond with Child, this fact alone does not preclude the

termination of Father’s parental rights. N.A.M., 33 A.3d at 103. Testimony

at the hearing showed that the bond between Father and Child was “very

unhealthy,” N.T., 11/18/19, at 31, as demonstrated by Father’s inappropriate

communications with Child and Child’s excessive concern for Father’s well-

being and negative behavioral changes following visits with Father. Father

himself recognized that Child is “more worried about me than she should be.




                                     - 16 -
J-S22040-20



She’s being an adult. She doesn’t need to be. She needs to be a kid.” Id. at

17.

       By contrast, Child’s BCCYS caseworker testified that Child is “very

bonded” with her foster mother and the foster mother meets all of Child’s

needs. Id. at 31.6 As the orphans’ court explained, the foster mother was

also amenable to visitation with Father following adoption if Father maintains

his sobriety.     Furthermore, Child expressed to her GAL and counsel her

preference for termination of Father’s parental rights to allow for her adoption

by the foster mother, even though she loves Father and has great concern for

him.

       At the termination hearing, Father cited the “unbreakable” bond

between him and Child and requested that the orphans’ court provide him with

more time to address his issues and allow him to “be the person I was when

I first had custody of her.” Id. at 53. The orphans’ court, however, was not

required to prolong the instability for Child merely based upon the hope that

Father may potentially rectify his substance abuse issues at some point in the

future. As our Supreme Court has observed, when conducting a needs and

welfare analysis under Section 2511(b), “courts must keep the ticking clock

of childhood ever in mind” and remain cognizant of the fact that “[c]hildren
____________________________________________


6 The agency petitioning for the termination of parental rights is not required
to retain an expert to perform a formal bonding analysis, and the orphans’
court is “free to rely upon the assessments of social workers and caseworkers”
to assess the bond between a child and her parents or caregivers. In re
J.N.M., 177 A.3d 937, 944-45 (Pa. Super. 2018).

                                          - 17 -
J-S22040-20



are young for a scant number of years, and we have an obligation to see to

their healthy development quickly.” See In re T.S.M., 71 A.3d 251, 269 (Pa.

2019).

     In sum, we agree with Attorney Cherniack that Father’s appeal from the

denial of his termination of parental rights to Child are frivolous. We have

independently reviewed the record and find no other issues of arguable merit

that Father could pursue on appeal. Accordingly, we affirm the orphans’ court

decree and grant counsel’s application to withdraw.

     Decree affirmed. Application to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/26/2020




                                   - 18 -